J-S45011-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    RAHMAIRE HAYES,

                             Appellant                  No. 696 EDA 2017


      Appeal from the Judgment of Sentence Entered September 26, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0004174-2015


BEFORE: BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED OCTOBER 25, 2019

        Appellant, Rahmaire Hayes, appeals from the judgment of sentence of

4 to 8 years’ incarceration, followed by 4 years’ probation, imposed after he

was convicted of robbery, aggravated assault, and related offenses. Appellant

challenges the court’s denial of his pretrial motion to suppress evidence, as

well as the sufficiency of the evidence to sustain his aggravated assault

conviction. After careful review, we vacate Appellant’s judgment of sentence

and remand for a new trial.

        The trial court summarized the facts of this case, as follows:
              Early on December 20[], 2014[,] Complainant, Eric Walsh,
        was walking to the Market-Frankford SEPTA line after work. Notes
        of Testimony (“N.T.”), 07/21/2016, at 13-15. Per his job duties
        as a beverage sales representative, he visited four or five bars and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S45011-19


     had a single cocktail at each location. Id. at 13-14[,] 33. Near
     the 1700 block of JFK Boulevard[,] Appellant approached and
     engaged Complainant in a conversation requesting subway
     tokens. Id. at 15-16. The two walked for a short distance and
     Complainant stopped to give Appellant a subway token.
     Complainant turned away and Appellant physically attacked him,
     causing him to black out. Id. at 17-18. When the Complainant
     regained consciousness, his belongings were gone, and he [had]
     sustained injuries, including cuts on his ears and a laceration on
     the back of his head. Id. at 18-21. Complainant’s missing items
     included cash, a cellular phone, his wallet containing debit and
     credit cards, photos, social security card, driver’s license, and a
     Breitling watch. Id. Complainant was transported to Hahnemann
     Hospital via ambulance, where he received a tetanus shot, a CT
     scan, and was placed on concussion protocol. Id. Once released
     from the hospital, Complainant reported his effects missing. Id.
     at 24. Several unauthorized transactions were noted, all occurring
     on [December 20, 2014], at various 7-Eleven and Wawa locations
     within several blocks of the incident at 1700 JFK Boulevard. The
     total of all transactions came to $670.80[,] as noted in the police
     report following Appellant’s arrest.

           A video was later published on the Philadelphia Police
     Department’s … YouTube page, depicting unidentified individuals
     at several convenience store locations where the card was used;
     the Philadelphia Police Department requested information on the
     people in the video. Notes of Motion Testimony (“N.M.T.”),
     03/21/2016, at 7-8. SEPTA Officer [Derrick] Gordon saw the
     video on January 8th, 2015[,] and later that day he saw and
     recognized Appellant from the video and placed him in an
     investigatory detention for identification purposes. Id. Officer
     Gordon contacted Philadelphia Police and spoke with the lead
     investigator, Detective [Anthony] Anderson, who requested
     Appellant be brought to Central Detectives for identification
     purposes. Id. With Appellant unable to present any personal ID,
     Officer Gordon handcuffed Appellant and placed him in the vehicle
     to be brought to Detective Anderson.         Id.    Appellant was
     interviewed and released. A warrant for his arrest was later issued
     on January 27[, 2015]. Id. at 18. Appellant was arrested on
     March 12[,] 2015.

Trial Court Opinion (TCO), 11/14/18, at 2-3.




                                    -2-
J-S45011-19



      Appellant was charged with single counts of robbery, 18 Pa.C.S. §

3701(a)(1)(ii); aggravated assault, 18 Pa.C.S. § 2702 (a); conspiracy, 18

Pa.C.S. § 903; theft by unlawful taking, 18 Pa.C.S. § 3921(a); receiving stolen

property, 18 Pa.C.S. § 3925(a); simple assault, 18 Pa.C.S. § 2701(a); and

recklessly endangering another person, 18 Pa.C.S. § 2705.        He was also

charged with six counts of forgery, 18 Pa.C.S. § 4101(a)(1), and seven counts

of access device fraud, 18 Pa.C.S. § 4106(a)(1).

      Prior to trial, Appellant filed a motion to suppress the statement he

provided to police during the interview on January 8, 2015.            Appellant

contended, inter alia, that Officer Gordon had arrested him without probable

cause and, thus, his statement given just after that illegal arrest must be

suppressed as ‘fruit of the poisonous tree.’ On March 21, 2016, a suppression

hearing was conducted, at which Officer Gordon was the sole witness. At the

close of the hearing, the court found that the officer possessed probable cause

to support the arrest, and it denied Appellant’s suppression motion.

      Appellant proceeded to a non-jury trial, at the close of which the court

granted his motion for judgment of acquittal regarding his six counts of

forgery, but convicted him of the remaining fourteen charges. On September

26, 2016, Appellant was sentenced to the aggregate term set forth supra. He

filed a timely post-sentence motion, which was denied by operation of law on

January 27, 2017. Appellant then filed a timely notice of appeal, and he also

complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise




                                     -3-
J-S45011-19



statement of errors complained of on appeal. The court filed its Rule 1925(a)

opinion on November 14, 2018.

      On appeal, Appellant states three issues for our review, which we have

reordered for ease of disposition:

      1. Is the evidence insufficient to sustain a conviction of
      [a]ggravated [a]ssault where Appellant did not intend to cause
      serious bodily injury and there was no serious bodily injury
      inflicted?

      2. Did the trial court err by denying Appellant’s [m]otion to
      [s]uppress where Appellant’s statement was the fruit of an illegal
      arrest not supported by probable cause?

      3. Did the trial court err by denying Appellant’s [m]otion to
      [s]uppress where Appellant’s statement was the fruit of an illegal
      arrest as the arresting officer lacked authority to arrest Appellant?

Appellant’s Brief at 5.

      In assessing Appellant’s first issue, we begin by setting forth our

standard of review of a challenge to the sufficiency of the evidence:

            In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Appellant challenges only his conviction for aggravated assault.        “A

person is guilty of aggravated assault if he … attempts to cause serious bodily


                                      -4-
J-S45011-19



injury to another, or causes such injury intentionally, knowingly or recklessly

under circumstances manifesting extreme indifference to the value of human

life….” 18 Pa.C.S. § 2702(a)(1). “Serious bodily injury” is defined as “[b]odily

injury which creates a substantial risk of death or which causes serious,

permanent disfigurement, or protracted loss or impairment of the function of

any bodily member or organ.” 18 Pa.C.S. § 2301.

         Here, Appellant claims that he did not intend to cause, nor did he

actually cause, serious bodily injury to the victim. In disagreeing with this

claim, the trial court reasoned:

         Complainant lost consciousness and when he came-to, [he] had
         an inch-long laceration on the back of his scalp, as well as a split
         ear lobe and swollen jaw and glands. As seen in multiple cases,
         loss of consciousness can contribute to a finding of serious bodily
         harm. Further, EMTs noted slurred speech and an unsteady gait
         upon arrival in the ambulance. Complainant was given a tetanus
         shot, a CT scan, and placed on concussion protocol due to his loss
         of consciousness. According to his testimony, he continues to
         suffer from memory loss and headaches as a result of the incident.
         Under the statute and case law, Complainant suffered serious
         bodily injury at the hands of Appellant. Appellant’s argument of
         insufficient evidence is without merit.

TCO at 9-10.

         We agree with the court’s conclusion.          Notably, the victim lost

consciousness due to the severity of Appellant’s attack. Additionally, although

the victim testified that his memory loss and continuing headaches are minor,

see N.T. Trial at 30, his testimony that he suffers from these issues was

sufficient to establish ‘protracted loss or impairment of the function’ of his

brain.     Therefore, the evidence was sufficient to prove Appellant inflicted


                                        -5-
J-S45011-19



serious bodily injury on the victim that constituted aggravated assault. See

Commonwealth v. Kinney, 157 A.3d 968, 973 (Pa. Super. 2017) (upholding

Kinney’s conviction for aggravated assault where he repeatedly struck and

kicked the victim in the head, knocking the victim unconscious and resulting

in four of the victim’s teeth falling out and swelling of his eye and lips).

        In Appellant’s next issue, he challenges the court’s denial of his pretrial

motion to suppress. According to Appellant, Officer Gordon lacked probable

cause to arrest him without a warrant, and the statement he provided to police

was fruit of that illegal arrest. Appellant stresses that,

        [Officer Gordon] admitted that [Appellant] was not doing anything
        at all illegal, and the only reason he arrested [Appellant] was for
        identification purposes. Specifically, Officer Gordon had seen a
        Philadelphia Police video, pertaining to a robbery, in which he
        recognized [Appellant]. However, the video did not depict any
        footage of the robbery but showed men inside [convenience]
        stores and a narrative that requested their identity. Officer
        Gordon had no knowledge of the robbery and whether [Appellant]
        was involved. Thus, Officer Gordon did not have probable cause
        that [Appellant] committed a crime, and the ensuing arrest was
        illegal.

Appellant’s Brief at 11 (citations to the record omitted).

        For the reasons stated infra, we agree with Appellant. Preliminarily, we

note:
              An appellate court’s standard of review in addressing a
        challenge to the denial of a suppression motion is limited to
        determining whether the suppression court’s factual findings are
        supported by the record and whether the legal conclusions drawn
        from those facts are correct.      Because the Commonwealth
        prevailed before the suppression court, we may consider only the
        evidence of the Commonwealth and so much of the evidence for
        the defense as remains uncontradicted when read in the context
        of the record as a whole. Where the suppression court’s factual

                                        -6-
J-S45011-19


      findings are supported by the record, the appellate court is bound
      by those findings and may reverse only if the court’s legal
      conclusions are erroneous. Where the appeal of the determination
      of the suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (internal

brackets omitted).

      In reviewing the specific arguments presented by Appellant, we are

guided by the following:

      In order to be constitutionally valid under the Fourth Amendment
      to the United States Constitution, a warrantless arrest must be
      supported by probable cause. Where probable cause to arrest
      does not exist in the first instance, any evidence seized in a search
      incident to arrest must be suppressed. It is well settled that in
      determining whether probable cause exists to justify a warrantless
      arrest, the totality of the circumstances must be considered.

                                      ***

      Under the totality of the circumstances test, as refined by more
      recent cases, probable cause exists where the facts and
      circumstances within the officer’s knowledge are sufficient to
      warrant a person of reasonable caution in the belief that an
      offense has been or is being committed. Mere suspicion is not a
      substitute for probable cause. The totality of the circumstances
      test dictates that we consider all the relevant facts, when deciding
      whether the warrantless arrest was justified by probable cause.

In Interest of O.A., 717 A.2d 490, 495 (Pa. 1998) (internal citations

omitted).

      Here, at the close of the suppression hearing, the trial court made the

following findings of fact, which are supported by the suppression hearing

testimony of Officer Gordon, and are not objected to by either party on appeal:


                                      -7-
J-S45011-19


       THE COURT: Officer Derrick Gordon, who is a SEPTA police officer,
       presently working with the K-9 Unit who has nine years of
       experience with the SEPTA police, who has also worked plain
       clothes and tactical, testified that he was personally familiar with
       [Appellant] in this case and had contact with him numerous times.
       He emphasized he was very familiar with [Appellant] and
       [Appellant] … had issued, or rather the officer, had issued citations
       to [Appellant] on numerous occasions.

             On the morning of January 8th, Officer Gordon testified that
       he reviewed a You[T]ube video that he saw from the Philadelphia
       Police Department that depicted suspects of a couple of
       robberies.[1] He watched this video and --

       MR. DIMUZIO: Your Honor, can I be clear? It wasn’t a couple. It
       was one robbery. Those were videos of people entering the store.
       None of those stores were robbed.

       THE COURT: Well, okay. But the videos depicted suspects --

       MR. DIMUZIO: Correct.

       THE COURT: -- who were wanted for robberies.

       MR. DIMUZIO: One robbery.

       THE COURT: Or a robbery. The suspects who were seen on this
       You[T]ube video were shown. Officer Gordon testified that he
       himself identified one of the suspects as [Appellant].

____________________________________________


1 We note that the video was entered into evidence by the Commonwealth at
the suppression hearing and viewed by the trial court, but it is not contained
in the certified record. Consequently, the Commonwealth argues that we
should deny Appellant relief because “[i]t was, of course, [his] burden as the
appellant to provide this Court with a complete record.” Commonwealth’s
Brief at 7 (citing, inter alia, Commonwealth v. Spotti, 94 A.3d 367, 381 (Pa.
Super. 2014)). We decline to deny Appellant relief because he failed to
produce for this Court a Commonwealth’s exhibit that the Commonwealth
admits it cannot even locate. See Commonwealth’s Brief at 7 (“That video is
not part of the certified record on appeal — nor has the Commonwealth been
able to locate a copy of it.”).       Reaching this result would invite the
Commonwealth to lose or destroy pertinent exhibits in order to prevent
appellate relief for criminal defendants.



                                           -8-
J-S45011-19


              On January 8[], 2015, while on duty, he saw [Appellant] …
        and stopped him because of the video he saw, the You[T]ube
        video. [Appellant] did not have any identification on him. [Officer
        Gordon] contacted the investigating detective and took
        [Appellant] to Central Detectives for possible ID pertaining to this
        robbery. None of the video clips depicted an actual robbery at the
        time. When he, [Appellant], was stopped, he was not doing
        anything illegal.

        MR. HOWELL: May I clarify one thing on that? It didn’t depict a
        robbery, but it had a narrative.

        THE COURT: It did. The video did provide a narrative indicating
        the robbery that occurred and that the individuals in the video
        were involved. After bringing [Appellant] to Central Detectives,
        he was properly Mirandized[2], as stipulated by both counsel, and
        a statement was given. A statement was also taken [from] …
        Police Officer Gordon as well.

                                           ***

              The [c]ourt finds that probable cause existed for the
        following factors: Officer Gordon testified credibly that he was
        very familiar with [Appellant]. He reviewed the video and believed
        the individual depicted in the video to be [Appellant].

              While the questioning and cross-examination brought the
        issue of identification, at no point did the testimony of Officer
        Gordon question the identification of [Appellant], but [Appellant]
        was being brought in for possible identification by the detectives
        as the individual, or confirmation as the individual, in the video.

              This is no different than matching flash information, except
        that the flash information is actually pictured and available for
        comparison. So[,] the [c]ourt finds there was probable cause to
        stop and detain [Appellant]. The motion to suppress is denied.

N.T. Suppression Hearing at 33-37 (emphasis in original).

        Initially, we note that the court concludes in its Rule 1925(a) opinion,

and neither party disputes, that Appellant was effectively arrested by Officer

____________________________________________


2   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -9-
J-S45011-19



Gordon when the officer handcuffed, searched, and then transported Appellant

to the police station.   See id. at 8, 15 (Officer Gordon’s testifying he

handcuffed, searched, and transported Appellant to the police station).

Clearly, Officer Gordon’s actions constituted an arrest, as he subjected

Appellant to his will and control. See Commonwealth v. Hannon, 837 A.2d

551, 554 (Pa. Super. 2003) (“Arrest is an act that indicates an intention to

take a person into custody or that subjects the person to the will and control

of the person making the arrest.”) (citation and emphasis omitted).

      Because Officer Gordon arrested Appellant, and did so without a

warrant, we must next assess whether he had probable cause to do so. See

id.

      Probable cause is determined by considering the totality of the
      circumstances. Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317,
      76 L.Ed.2d 527 (1983). Under the totality of the circumstances,
      a police officer must make a practical common sense decision
      whether, given all of the circumstances known to him at that time,
      including hearsay information, there is a fair probability that a
      crime was committed and that the suspect committed the crime.

Id. at 554–55 (one internal citation omitted).

      Interestingly, in its Rule 1925(a) opinion, the trial court changes its

position and concludes that “[t]he record as it stands does not support a

finding of probable cause, as there was no crime occurring at the time of the

interaction, nor in the videos placed on the [Philadelphia Police Department’s]

YouTube page….” TCO at 5. In response, the Commonwealth counters that

the officer had probable cause to arrest because “[Appellant] was caught on

video entering a series of convenience stores at the same time that the

                                    - 10 -
J-S45011-19



victim’s bank card was used without his authorization to withdraw money from

his account[,]” which “included instances in which hundreds of dollars were

withdrawn shortly after two o’clock in the morning, less than twenty minutes

after and only blocks away from the scene of the robbery.” Commonwealth’s

Brief at 8.

      However, the facts cited by the Commonwealth were established during

Appellant’s trial, through the testimony of the victim and Detective Anderson.

See id. (citing N.T. Trial at 26-29, 72-73). Our Supreme Court has held that

appellate courts may not look “beyond the evidentiary record presented at the

pre-trial hearing in examining a denial of suppression….” In re L.J., 79 A.3d

1073, 1087 (Pa. 2013).

      Limiting our review to the suppression record, we agree with the trial

court that Officer Gordon did not have probable cause to arrest Appellant.

Officer Gordon acknowledged at the suppression hearing that he was not

involved in the initial investigation of the robbery. N.T. Suppression Hearing

at 12. Thus, he had no knowledge of the facts and circumstances of the crime

that would lead him to reasonably conclude that Appellant had committed the

offense.

      Instead, the officer had merely observed a video of Appellant and a

cohort “entering a store[,]” id., and learned from a narrative on the video that

Appellant was a suspect in a robbery. Thus, as the trial court observed at the

suppression hearing, Officer Gordon essentially received information akin to a

police bulletin. This Court has stated:

                                     - 11 -
J-S45011-19


      [A] police officer may rely upon information which is broadcast
      over a police radio in order to justify an investigatory stop and
      subsequent arrest where the Commonwealth can establish either
      (1) that probable cause existed for issuing the bulletin or
      (2) that new information disclosed during the stop gave rise to
      probable cause for arrest.

Commonwealth v. Prengle, 437 A.2d 992, 994 (Pa. Super. 1981) (emphasis

added).     In this case, the Commonwealth presented no evidence to

demonstrate that probable cause existed for issuing the bulletin, i.e., the

YouTube video.        Notably, the lead investigator in the case, Detective

Anderson, was not called as a witness at the suppression hearing to explain

what information he knew prior to releasing the video that led him to deem

Appellant a suspect in the robbery. Therefore, the Commonwealth failed to

establish that the detective possessed probable cause to issue the bulletin on

which Officer Gordon premised Appellant’s arrest. Consequently, we conclude

that Appellant’s arrest was not supported by probable cause and was,

therefore, illegal.

      Having concluded Appellant’s arrest was illegal, “the question remains

whether or not the statements and evidence obtained subsequent to that

illegal arrest were so far removed from that illegal arrest as to vitiate any taint

arising from the initial illegal arrest.” Commonwealth v. Brooks, 364 A.2d

652, 657 (Pa. 1976) (citing Wong Sun v. United States, 371 U.S. 471

(1963)).    The trial court concluded, in its Rule 1925(a) opinion, that

Appellant’s statement was sufficiently cleansed of the taint from his illegal

arrest because the police did not use coercive tactics in interviewing Appellant,



                                      - 12 -
J-S45011-19



he was provided Miranda warnings, and he knowingly, intelligently, and

voluntarily waived his rights before speaking to police. See TCO at 6-7.

     We disagree. In Brooks, our Supreme Court explained:

     The test announced by the United States Supreme Court in Wong
     Sun is:

        “whether, granting establishment of the primary illegality,
        the evidence to which instant objection is made has been
        come at by exploitation of that illegality or instead by means
        sufficiently distinguishable to be purged of the primary
        taint.” [Wong Sun,] 371 U.S. at 488, 83 S.Ct. at 417, 9
        L.Ed.2d at 455.

     The challenged evidence may be purged of the taint of the primary
     illegality only if it results from ‘an intervening independent act of
     a free will,’ Wong Sun, supra, 371 U.S. at 486, 80 S.Ct. at 416,
     9 L.Ed.2d at 454, or if the connection between the arrest and the
     evidence has ‘become so attenuated as to dissipate the taint.’ Id.
     at 491, 83 S.Ct. at 419, 9 L.Ed.2d at 457.

     Two factors significant to the determination of the relationship
     between an illegal arrest and subsequent confession have been
     articulated by the Third Circuit of the United States Court of
     Appeals in Commonwealth ex rel. Craig v. Maroney, 348 F.2d
     22, 29 (3d Cir. 1965), cert. den. 384 U.S. 1019, 86 S.Ct. 1966,
     16 L.Ed.2d 1042 (1966). These factors are:

        ‘(a) the proximity of an initial illegal and custodial act to the
        procurement of the confession; and

        (b) the intervention of other circumstances subsequent to
        an illegal arrest which provide a cause so unrelated to that
        initial illegality that the required evidence may not
        reasonably be said to have been directly derived from, and
        thereby tainted by, that illegal arrest.’

     We note that, having failed to establish the legality of the initial
     arrest, the prosecution must bear the burden of showing that any
     evidence obtained subsequent to it has been obtained by means
     sufficiently distinguishable from the initial illegality so as to be
     purged of the primary taint rather than having been come by by



                                     - 13 -
J-S45011-19


      exploitation of that illegality. [In re] Betrand, … 303 A.2d 486
      ([Pa.] 1973).

Brooks, 364 A.2d at 657.

      In Brooks, the “appellant confessed less than three hours after the

initial illegal arrest” and the only other intervening factor between the arrest

and Brooks’ confession was a polygraph examination taken by Brooks. Id. at

658. Our Supreme Court concluded that these facts were not “sufficient to

break the chain of circumstances between the illegal arrest and the challenged

evidence….” Id.

      We agree with Appellant that Brooks controls in this case.           See

Appellant’s Brief at 12-13. Here, Officer Gordon illegally arrested Appellant

and transported him to the police station.     The Commonwealth offered no

evidence to establish how much time passed between Appellant’s arrival at

the station and his statement to police and, therefore, this factor cannot be

weighed in the Commonwealth’s favor. Additionally, the Commonwealth did

not present evidence of any intervening factor between Appellant’s arrest and

interrogation, except for the providing of his Miranda rights and his waiver

thereof. However, even if that waiver was knowing, intelligent, and voluntary

— and no coercive tactics were employed by the interviewing officers — these

circumstances were not sufficient, in and of themselves, to cleanse Appellant’s

statement from the taint of his illegal arrest. See Brooks, supra; see also

Commonwealth v. Yocham, 375 A.2d 325, 329–30 (Pa. 1977) (“Where the

primary taint results from an illegal arrest and the confession is obtained

through interrogation occurring during the period of custody resulting from

                                     - 14 -
J-S45011-19



that arrest we have not been willing to find a dissipation of the taint solely

because proper warnings were given prior to the interrogation. Further, our

decisions have held that the mere absence of evidence of police coercion is

not sufficient to justify the conclusion that the accused’s statement was the

product of free will sufficient to overcome the taint of the unlawful arrest.”).

Accordingly, Appellant’s statement was not admissible, and the trial court

erred by denying his motion to suppress it.3

       Consequently, we vacate Appellant’s judgment of sentence and remand

for a new trial.

       Judgment of sentence vacated. Case remanded for further proceedings.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/25/19




____________________________________________


3 In light of our disposition of Appellant’s second issue, we need not address
his third claim that Officer Gordon lacked jurisdiction to arrest him.

                                          - 15 -